Citation Nr: 1014056	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain during the period beginning 
July 18, 2007, and to a compensable rating for the disability 
prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training 
(ACDUTRA) from May 1967 to September 1967, and served on 
active duty from May 1971 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In an August 2007 rating decision, the originating agency 
increased the Veteran's disability rating for lumbosacral 
strain from noncompensable (0 percent) to 20 percent 
disabling, effective July 18, 2007.  Because a disability 
rating of 20 percent does not represent the maximum rating 
available for lumbosacral strain and because it does not 
cover the entire appeal period, the propriety of the rating 
remains an issue for appellate review.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In January 2008, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

These matters were before the Board in April 2009 and were 
remanded to the originating agency for further development.  
They have been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The Veteran's in-service noise exposure played a 
significant causal role in his development of tinnitus.

2.  Prior to July 18, 2007, the Veteran's lumbosacral strain 
was manifested by pain on motion; forward flexion of the 
thoracolumbar spine was not limited to 60 degrees or less; 
the combined range of motion of the thoracolumbar spine was 
not limited to 120 degrees or less; and muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis was not present.

3.  On and after July 18, 2007, the Veteran's lumbosacral 
strain has resulted in limitation of forward flexion to 50 
degrees; it has not resulted in limitation of forward flexion 
to 30 degrees or less or ankylosis of the entire 
thoracolumbar spine.

4.  The lumbosacral strain has not been productive of any 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2009).

2.  The Veteran's lumbosacral strain warrants a 10 percent 
rating, but not higher, during the period of this claim prior 
to July 18, 2007, and does not warrant a rating in excess of 
20 percent during the period beginning July 18, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for tinnitus and 
higher disability for lumbosacral strain.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability rating and effective date elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in June 2005, March 2006, and June 2009.  Although the 
Veteran was not provided complete notice until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of 
all indicated development of the record, the originating 
agency readjudicated the Veteran's claims.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that service treatment and personnel 
records have been obtained, as well as pertinent VA and 
private medical records.  Moreover, the Veteran has been 
afforded appropriate VA examinations in response to his 
claims.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.

In its April 2009 remand, the Board instructed the 
originating agency to obtain any pertinent VA outpatient 
records for the period since March 2006 and to provide both 
an appropriate VA examination in connection with the 
Veteran's claimed back disability, and an appropriate VA 
addendum opinion in connection with his tinnitus claim.  All 
development ordered by the Board has been substantially 
completed by the originating agency.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service. 38 U.S.C.A. §§ 101(16), 
1110; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full- time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1). 

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Diagnostic Code (DC) 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  

Lumbosacral strain is rated under DC 5237, and thus is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective from September 26, 2003, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease: 10 percent for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 40 percent for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine; 50 
percent for unfavorable ankylosis of the entire thoracolumbar 
spine; and 100 percent for unfavorable ankylosis of the 
entire spine.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment prescribed by a physician.  The 
following evaluations are assignable for intervertebral disc 
syndrome based on incapacitating episodes: 10 percent where 
incapacitating episodes have a total duration of at least one 
week but less than 2 weeks during the past 12 months; 20 
percent where incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; 40 percent where incapacitating episodes have 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and 60 percent where 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability and to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

Service treatment records do not reflect complaints of or 
treatment for tinnitus or any hearing problems.  On his 
January 1972 separation examination, the Veteran was noted to 
have had a normal clinical evaluation of the ears and a 
normal hearing evaluation, and no tinnitus or hearing problem 
was noted.

The Veteran's service personnel records indicate that during 
both his period of ACDUTRA and his period of active service, 
his specialty was as a light air defense artillery crewman.  
They also indicate that the Veteran had service in the 
Republic of Vietnam from July 3, 1971, to January 29, 1972, 
and that his principal duty during that time was as a 
cannoneer.  

The Veteran was given a VA Medical Examination for Disability 
Evaluation in August 1974.  At that time, the Veteran did not 
complain of tinnitus or hearing problems.  Examination of the 
ears was negative, and there was noted to be no hearing loss.

A May 1992 private treatment record indicates that the 
Veteran complained of ringing in the ears.  December 1992, 
January 1993, and August 1993 private treatment records 
indicate that the Veteran complained of tinnitus, fullness, 
and pressure in the ears.  In August 1993, it was noted that 
the Veteran had a history of noise exposure.

An Informal Decision Review Officer Conference Report dated 
in February 2006 indicates that the Veteran reported having 
duty as a tank gunner in Vietnam, being exposed to acoustic 
trauma, and not using hearing protection at that time.  It 
also indicates that the Veteran stated that he was a mechanic 
after service, but wore ear protection.

The Veteran was afforded a VA audiological examination in 
August 2007.  At the time of examination, the Veteran 
reported a history of noise exposure to gunfire and 
explosives during his military service, and of post-service 
noise exposure working in mining and truck driving.  The 
Veteran reported a bilateral, constant, moderate tinnitus 
dating back to 1982.  He was diagnosed as having tinnitus 
since 1982.  The VA examiner noted that a review of the 
claims files disclosed that the Veteran's hearing was within 
normal limits until at least August 1993.  The examiner also 
noted that the Veteran reported tinnitus as being present 
since 1982, which did not correspond with his time in the 
service and that, therefore, it was not likely that tinnitus 
had its origins in the service.  

During his January 2008 Board hearing, the Veteran testified 
that he was a gunner during his period of service in Vietnam, 
and that as a result he was exposed to acoustic trauma.  He 
also testified that his tinnitus began after his period of 
service.

In a July 2009 addendum report, the August 2007 VA examiner, 
after reviewing the claims folders, stated that the Veteran 
had had significant noise exposure both during military 
service and after service working in mining and as a truck 
driver, and that there was no documentation of tinnitus in 
the service treatment records.  The examiner stated that, 
based on the Veteran's reported history of significant noise 
exposure both during and after military service, it was not 
possible to determine the etiology of the tinnitus without 
resorting to mere speculation.

After reviewing the record, the Board finds the evidence with 
respect to the Veteran's claim of service connection for 
tinnitus to be at least in relative equipoise.  

The Veteran has a current diagnosis of tinnitus, and the 
record reflects that he was exposed to acoustic trauma as an 
artillery gunner during service.  

The August 2007 VA audiological examiner, after examining the 
Veteran and reviewing the claims file, opined that it was not 
likely that the Veteran's tinnitus had its origins in 
service, noting that the Veteran reported tinnitus as being 
present since 1982, which did not correspond with his time in 
the service.  However, this opinion is not adequate for 
adjudication purposes because the audiologist did not 
directly address whether the disability was etiologically 
related to noise exposure in service.  In the July 2009 
addendum report, the VA examiner, after reviewing the claims 
folder and acknowledging that the Veteran had had significant 
noise exposure both during military service and after service 
working in mining and truck driving, stated that, based on 
the Veteran's history of significant noise exposure both 
during and after military service, it was not possible to 
determine the etiology of his tinnitus without resorting to 
mere speculation.

The Board has interpreted the July 2009 opinion to support 
the proposition that the Veteran's tinnitus is etiologically 
related to noise exposure.  Although the examiner was unable 
to determine whether the tinnitus is related to the noise 
exposure in service because the Veteran also had noise 
exposure after service, he also did not attribute the 
tinnitus to post-service noise exposure.  With resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's noise exposure in service did play a 
significant causal role in his development of tinnitus.  
Accordingly, the Veteran is entitled to service connection 
for this disability. 

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected lumbosacral strain.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Veteran's claim for an increased rating was received in 
April 2005.

In response to the claim the Veteran was provided a VA spine 
examination in June 2005.  At the time of the examination, it 
was noted that the Veteran was currently employed as a truck 
driver.  The Veteran reported pain in the lumbosacral area, 
distributed to the bilateral gluteal area, without stiffness 
or weakness.  The only medication he reported taking was 
Tylenol.  He denied flare-up of the back, and was not aware 
of what aggravated the radiation or increase in sharp pain to 
the gluteal area.  He had no difficulty walking and his gait 
was normal.  He reported being able to walk for an indefinite 
period of time, sit,  and to be able to stand and lay without 
difficulty.  It was noted that he had no difficulty walking 
or in his usual occupation or recreational activities.

Flexion of the spine was in excess of 90 degrees, extension 
was to 30 degrees, bilateral lateral flexion was greater than 
30 degrees, and bilateral rotation was greater than 30 
degrees.  There were no localized areas of tenderness, 
fasciculations, atrophy, asymmetry or deformities.  
Repetitive motion 10 times revealed no change in range of 
motion, and there was no additional limitation by pain, 
weakness, or lack of endurance.  Spinal contour was normal, 
and there was no lordosis, kyphosis or scoliosis.  Neurologic 
examination deep tendon reflexes to be 2/3 but symmetric, and 
muscle strength to be 3/5 in the lower extremities.  Sensory 
modalities including vibratory, light touch, pinprick, and 
proprioception were all negative or within normal limits.  
The Veteran walked, stood, lay and rose again from the lying 
position, and squatted without any difficulties, and heel to 
toe and Romberg were found to be within normal limits.  The 
Veteran was diagnosed as having posttraumatic degenerative 
joint disease of the lumbosacral spine with involvement of 
saddle radiation.  Subsequent June 2005 X-rays of the 
lumbosacral spine were normal.  

A February 2006 VA treatment note indicates that the Veteran 
reported chronic low back pain, which was a dull low back 
pain relieved by non-steroid anti-inflammatory drugs.  

A February 2006 VA X-ray study of the lumbar spine revealed 
no evidence of degenerative joint disease, and the Veteran 
was diagnosed as having a negative lumbar spine. 

A June 2006 VA treatment note indicates that the Veteran had 
a normal back contour with no tenderness and normal range of 
motion.

The Veteran was provided another VA examination on July 18, 
2007.  At the time of the examination, it was noted that the 
Veteran worked full time as a truck driver, that he had no 
braces, ambulatory aids, or flare-ups, but that he reported 
that he had increased pain with activity.  There was no 
radiating lower extremity pain or paresthesias on the right 
or left, and over the past 12 months there had been no 
additional treatment by a doctor or incapacitating episode.  
It was noted that the disability's effect on work was that he 
could not move cable so he just drove the trucks.  The 
Veteran reported that he could sit 20 minutes maximum and 
walk 100 yards at a time.  On examination, the Veteran had an 
antalgic gait to the right.  He was tender to palpation on 
the right and left para-lumbar muscles without muscle spasm, 
had no tenderness in the right or left posterior superior 
iliac spine region, and complained of midline percussion 
pain.  Deep tendon reflexes were 2/4, and seated straight leg 
raising on the right at 90 degrees elicited complaints of 
pain in the right groin and on the left was negative.  Manual 
muscle strength testing was full and sensory examinations 
were normal.  The Veteran complained of pain on motion of the 
lumbar spine, with each range done three times, and it was 
noted that he held onto the table with the right hand for 
most motions.  Flexion was noted to be to 65 degrees, 
extension was to 15 degrees, right and left lateral flexion 
was each to 15 to 20 degrees, right lateral rotation was to 
20 degrees, and left lateral rotation was to 25 degrees.  The 
Veteran was diagnosed as having chronic lumbosacral strain, 
with moderately severe functional impairment, and no weakness 
or fatigability, but some incoordination and antalgic gait on 
the right. 

October 2008 VA treatment records indicate that the Veteran 
complained of worsening pain of the back and hips.

An April 2009 VA X-ray study of the lumbar spine disclosed 
that vertebral bodies and disc spaces were of normal height, 
and no spondylolisthesis was seen.  The Veteran was diagnosed 
as having a normal lumbar spine.  

The Veteran was afforded another VA examination in August 
2009.  On that examination, the Veteran reported a history of 
low back pain and numbness down both legs that would last for 
minutes at a time.  He reported no functional incapacitation 
and had no walking aids, but stated that he was unable to 
walk more than a few yards.  It was noted that the Veteran 
reported urinary incontinence and erectile dysfunction, but 
that these symptoms were not related to his back disability, 
and that there was no history of numbness, paresthesias, leg 
or foot weakness, or unsteadiness.  

On examination, his posture and head position were normal, 
but his gait had poor propulsion and was very slow and 
antalgic with a limp favoring the right leg.  There was no 
abnormal spinal curvatures, spasm, atrophy, guarding, 
tenderness, or weakness.  On range of motion testing, the 
Veteran's forward flexion was 0 to 50 degrees, extension was 
to 5 degrees, left and right lateral flexion was each to 15 
degrees, and left and right lateral rotation was to 5 
degrees.  There was noted to be objective evidence of pain on 
active range of motion and objective evidence of pain 
following repetitive motion.  After repetitive motion, the 
Veteran's flexion was noted to be to 35 degrees, extension to 
2 degrees, left and right lateral flexion to 10 degrees, and 
left and right lateral rotation to 5 degrees, with pain noted 
to be the limiting factor.  Lasegue's sign was not positive, 
but it was noted that the Veteran was clearly in pain as he 
tried to get out of his chair, and that he got up very 
slowly, stooped forward, and exerted a strong effort to stand 
fully upright, which he did very slowly.

It was noted that the Veteran's usual occupation was as a 
truck driver, and that he was currently employed full time 
and had been for eight and a half years, and that he had lost 
about 16 days of work in the last year due to neck and low 
back pain, but mostly low back pain.  It was noted that the 
Veteran's neck and back conditions had significant effects on 
his usual occupation in the form of increased absenteeism, 
and that he had decreased mobility, problems with lifting and 
carrying, lack of stamina, weakness, and decreased strength 
and pain in the lower extremities.  The examiner opined that 
the Veteran could maintain sedentary employment at a desk or 
workspace located close to a bathroom, and that he would be 
limited by mobility, repeated lifting, reaching, picking up 
or carrying anything heavier than approximately five pounds.

After reviewing the record, the Board finds that the Veteran 
is entitled to a 10 percent rating, but not higher, during 
the period of this claim prior to July 18, 2007, and that he 
is not entitled to a rating in excess of  20 percent rating 
during the period beginning July 18, 2007.

With respect to the period prior to July 18, 2007, the Board 
finds that the Veteran is entitled to a 10 percent rating on 
the basis of painful motion.  See 38 C.F.R. § 4.59.  Although 
the evidence does not clearly establish the presence of 
painful motion during that period, the Veteran complained of 
pain on motion at the June 2005 VA examination and VA 
outpatient records dated in July 2006 also show that he 
complained of low back pain.  The June 2005 VA examiner did 
not specifically address whether the Veteran had pain on 
motion, something that should have been done.  The later 
medical evidence does confirm that the Veteran has pain on 
motion.  Accordingly, the Board concedes that the Veteran is 
entitled to a 10 percent rating during the period of the 
claim prior to July 18, 2007.

It is clear that the Veteran is not entitled to a rating in 
excess of 10 percent during the period prior to July 18, 
2007.  None of the evidence pertinent to the period prior to 
July 18, 2007, shows that the Veteran's forward flexion was 
limited to 60 degrees or less, that his combined range of 
motion was limited to 120 degrees or less, or that there was 
muscle spasm, guarding, abnormal gait, or abnormal spinal 
contour.  Moreover, no incapacitating episodes occurred 
during that period.  In addition, between the June 2005 VA 
examination and the July 2007 VA examination, there is no 
statement from the Veteran alleging that the disability had 
increased in severity since the June 2005 VA examination so 
the Board is unable to relate the increased functional 
impairment shown by the July 2007 VA examination to an 
earlier time.

On the June 2005 VA examination, the Veteran reported pain in 
the lumbosacral area without stiffness or weakness, 
distributed to the bilateral gluteal area.  However, on 
objective examination, flexion of the spine was in excess of 
90 degrees, extension was to 30 degrees, left and right 
lateral flexion was each greater than 30 degrees, and right 
and left rotation was each greater than 30 degrees, with 
repetitive motion 10 times causing no change in range of 
motion and no additional limitation by pain, weakness, or 
lack of endurance.  There were no localized areas of 
tenderness, fasciculations, atrophy, asymmetry, or 
deformities.  Contour was normal, there was no lordosis 
kyphosis, or scoliosis.  The Veteran walked, stood, lay, and 
rose again from the lying position, squatted without any 
difficulties, and heel to toe and Romberg testing were found 
to be within normal limits.  

Subsequent February and July 2006 VA treatment notes indicate 
that the Veteran reported chronic, dull low back pain 
relieved by non-steroid anti-inflammatory drugs, but that the 
Veteran had a normal back contour with no tenderness and 
normal range of motion.

Even considering any additional functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors, the Veteran's lumbosacral strain clearly did not 
meet the criteria for a rating in excess of 10 percent prior 
to July 18, 2007.

With respect to the period beginning July 18, 2007, the 
disability does not warrant a rating in excess of 20 percent 
under the schedular criteria because none of the evidence 
shows that the Veteran has had incapacitating episodes 
requiring bed rest prescribed by a physician, that forward 
flexion of the thoracolumbar spine has been limited to 30 
degrees or less, or that the entire thoracolumbar spine has 
been ankylosed.  

The worst the Veteran's back has ever been noted to be was on 
the August 2009 VA examination, where there were no abnormal 
spinal curvatures, spasms, atrophy, guarding, tenderness or 
weakness noted, and where flexion was 0 to 50 degrees, and 0 
to 35 degrees after repetitive motion, with pain noted to be 
the limiting factor.  Even considering functional loss due to 
pain, weakness, excess fatigability, incoordination, or other 
such factors, the Veteran's lumbosacral strain has not 
resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The Board notes that on the August 2009 VA examination, 
although the Veteran's posture and head position were normal, 
his gait had poor propulsion and was very slow and antalgic 
with a limp, and it was noted that he was clearly in pain as 
he tried to get out of his chair, got up very slowly, stooped 
forward, and exerted a strong effort to stand fully upright.  
However, the disability level such symptomatology is 
contemplated by the criteria for a 20 percent rating under DC 
5237, which includes muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board has also considered DC 5243.  However, the Veteran 
has consistently denied having any incapacitating episodes, 
and the record reflects no periods of acute lumbosacral signs 
and symptoms requiring bed rest and treatment prescribed by a 
physician.

Furthermore, the Board has considered separate ratings for 
any objective neurologic abnormalities associated with the 
Veteran's disability.  However, while the Veteran has 
reported pain and numbness radiating to his lower 
extremities, all X-ray studies have been negative, and there 
is no medical evidence showing that he has been found to have 
degenerative disc disease or intervertebral disc syndrome.  
Furthermore, the Veteran has never been noted on medical 
examination to have had any objective evidence of neurologic 
abnormalities associated with his lumbosacral spine 
disability.  

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the objectively demonstrated manifestations of 
the disability are specifically contemplated by the schedular 
criteria.  The Board has considered the Veteran's statements 
concerning missed time from work, but notes that he 
attributed the missed time to his back and neck pain.  
Moreover, the schedular criteria are based upon average 
industrial impairment, rather than a particular individual's 
industrial impairment.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
ratings, to include the increases granted herein.  In sum, 
the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.


ORDER

Service connection for tinnitus is granted.

The Board having determined that the Veteran's lumbosacral 
strain warrants a 10 percent rating prior to July 18, 2007, 
and a 20 percent rating on and after that date, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


